DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “A composition comprising the potato starch of claim 1 in an amount of 50% by mass or more based on the composition” in lines 1-4.  It is unclear what is meant by this limitation by virtue of the phrase “based on the composition.  For purposes of examination Examiner interprets the claim to require “a composition comprising the potato starch of claim 1 in an amount o f50% by mass or more.”
Clarification is required.
Claims 7-8 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stasiak et al. (“Mechanical Properties of Native Maize, Wheat, and Potato Starches”) (published 2013).
It is noted that Stasiak et al. was previously cited and furnished on the Office Action mailed February 22, 2022.
Regarding Claim 1, Stasiak et al. discloses a potato starch having an angle of difference of 17.4 (Potato starch 16%) (Table 2) (Page 349), which falls within the claimed angle of difference range of from 17 to 35 degrees.  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).

    PNG
    media_image1.png
    551
    1500
    media_image1.png
    Greyscale

Regarding Claim 2, Stasiak et al. discloses the potato starch being a granulated starch (Left Column, Page 349).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020) in view of Huang et al. US 2017/0369611.
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
Regarding Claim 1, Inagaki et al. discloses a potato starch (‘747 Translation, Paragraphs [0007]-[0008]) used in a powder mixture (‘747 Translation, Paragraph [0015]).
Inagaki et al. is silent regarding the potato starch having an angle of difference of from 17 to 35 degrees.
Huang et al. discloses that an angle of difference is the difference between the angle of repose and the collapse angle and that a larger angle of difference indicates a better powder flowability (‘611, Paragraph [0243]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of difference of the powder of Inagaki et al. and adjust the angle of difference of the powder since Huang et al. teaches that the angle of difference affects the powder flowability.  One of ordinary skill in the art would adjust the angle of difference of the powder based upon the desired powder flowability of the powder.  Furthermore, differences in the angle of difference of the potato starch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angle of difference is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 2, Inagaki et al. discloses the potato starch being a granulated starch (‘747 Translation, Paragraph [0008]).
Regarding Claim 3, Inagaki et al. discloses the average particle size of the granulated potato starch being 50-400 µm (‘747 Translation, Paragraph [0013]), which overlaps the claimed mean volumetric diameter being in a range of from 43 to 300 µm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020) in view of Huang et al. US 2017/0369611 and Stasiak et al. (“Mechanical Properties of Native Maize, Wheat, and Potato Starches”) (published 2013).
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
It is noted that Stasiak et al. was previously cited and furnished on the Office Action mailed February 22, 2022.
Regarding Claim 1, Inagaki et al. discloses a potato starch (‘747 Translation, Paragraphs [0007]-[0008]) used in a powder mixture (‘747 Translation, Paragraph [0015]).
Inagaki et al. is silent regarding the potato starch having an angle of difference of from 17 to 35 degrees.
Huang et al. discloses that an angle of difference is the difference between the angle of repose and the collapse angle and that a larger angle of difference indicates a better powder flowability (‘611, Paragraph [0243]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of difference of the powder of Inagaki et al. and adjust the angle of difference of the powder since Huang et al. teaches that the angle of difference affects the powder flowability.  One of ordinary skill in the art would adjust the angle of difference of the powder based upon the desired powder flowability of the powder.  Furthermore, differences in the angle of difference of the potato starch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angle of difference is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Further regarding Claim 1, in the event that it can be shown that the claimed range of the angle of difference of the potato starch is critical, Stasiak et al. discloses a potato starch having an angle of difference of 17.4 (Table 2) (Page 349), which falls within the claimed angle of difference range of from 17 to 35 degrees.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Stasiak et al. teaches that it was known in the potato starch art to construct potato starch having the claimed angle of difference.
Regarding Claim 2, Inagaki et al. discloses the potato starch being a granulated starch (‘747 Translation, Paragraph [0008]).
Regarding Claim 3, Inagaki et al. discloses the average particle size of the granulated potato starch being 50-400 µm (‘747 Translation, Paragraph [0013]), which overlaps the claimed mean volumetric diameter being in a range of from 43 to 300 µm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020) in view of Huang et al. US 2017/0369611 and Stasiak et al. (“Mechanical Properties of Native Maize, Wheat, and Potato Starches”) (published 2013) as applied to claim 1 above in further view of Chun US 2009/0202692.
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
It is noted that Stasiak et al. was previously cited and furnished on the Office Action mailed February 22, 2022.
Regarding Claim 4, Inagaki et al. modified with Huang et al. and Stasiak et al. is silent regarding the potato starch being packed in a shaker container.
Chun discloses a seasoning shaker dispenser containing a particulate seasoning (‘692, Paragraph [0005]) comprising a container and a cover (‘692, Paragraph [0023]) comprising openings wherein the size, location, and number of openings are varied based on the flow characteristics of the seasoning mixture, the desired quantity to be dispensed, and the area of the food item (‘692, Paragraph [0043]) wherein the openings have a diameter of between 2 and 3.5 mm (‘692, Paragraph [0044]).
Inagaki et al. discloses the granulated potato starch being combined with other dry seasonings (‘747 Translation, Paragraph [0008]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the granulated potato starch mixture that is combined with seasonings and store the potato starch mixture that is combined with seasonings into the seasoning shaker dispenser in order to provide a container to both store and easily dispense the potato starch mixture that is combined with seasonings.
Regarding Claim 5, Chun discloses the shaker container comprising a size (e.g. width) and number of shaker holes (openings 22) being varied based on the flow characteristics of seasoning mixture (‘692, Paragraph [0043]).  Chun discloses the shaker holes (openings 22) having a diameter that varies between about 1 mm and about 4.5 mm (‘692, Paragraph [0044]), which overlaps the claimed maximum width of 2 to 20 mm.  In the case where the claimed width ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Although Chun does not explicitly disclose the shaker container to have 2 to 9 shaker holes, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the number and width of the shaker holes based upon the flow characteristics of seasoning mixture, particle size, desired quantity to be dispensed, and the area of the food item.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020) in view of Huang et al. US 2017/0369611 and Stasiak et al. (“Mechanical Properties of Native Maize, Wheat, and Potato Starches”) (published 2013) as applied to claim 1 above in further view of Ewald et al. US 2017/0367384.
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
It is noted that Stasiak et al. was previously cited and furnished on the Office Action mailed February 22, 2022.
Regarding Claim 6, Inagaki et al. modified with Huang et al. and Stasiak et al. discloses the potato starch of Claim 1 as enumerated in the rejections of Claim 1 above.  Inagaki et al. modified with Huang et al. and Stasiak et al. is silent regarding using the potato starch in a composition wherein the composition contains the potato starch in an amount of 50% by mass or more.
Ewald et al. discloses a food composition comprising a mixture of fat and starch wherein starch is present in a total amount of from 45 to 50 wt% based on the weight of the composition (‘384, Paragraphs [0029]-[0032]) in the form of potato starch powder (‘384, Paragraph [0109]), which falls within the claimed range of the composition containing potato starch in an amount of 50% by mass or more.
Both modified Inagaki et al. and Ewald et al. are directed towards the same field of endeavor of potato starch powders.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify modified Inagaki et al. and use the potato starch powder in a food composition wherein the potato starch powder is present in a total amount of from 45 to 50 wt% based on the weight of the composition (‘384, Paragraphs [0029]-[0032]) in the form of potato starch powder (‘384, Paragraph [0109]), which falls within the claimed range of the composition containing potato starch in an amount of 50% by mass or more, since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Ewald et al. teaches that it was known in the potato starch art to incorporate a potato starch powder into a food composition in the claimed amounts.  One of ordinary skill in the art would add potato starch to a composition in various amounts based upon the desired mouthfeel and consistency.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020) in view of Huang et al. US 2017/0369611, Stasiak et al. (“Mechanical Properties of Native Maize, Wheat, and Potato Starches”) (published 2013), and Ewald et al. US 2017/0367384 as applied to claim 6 above in further view of Chun US 2009/0202692.
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
It is noted that Stasiak et al. was previously cited and furnished on the Office Action mailed February 22, 2022.
Regarding Claim 7, Inagaki et al. modified with Huang et al., Stasiak et al., and Ewald et al. is silent regarding the potato starch being packed in a shaker container.
Chun discloses a seasoning shaker dispenser containing a particulate seasoning (‘692, Paragraph [0005]) comprising a container and a cover (‘692, Paragraph [0023]) comprising openings wherein the size, location, and number of openings are varied based on the flow characteristics of the seasoning mixture, the desired quantity to be dispensed, and the area of the food item (‘692, Paragraph [0043]) wherein the openings have a diameter of between 2 and 3.5 mm (‘692, Paragraph [0044]).
Inagaki et al. discloses the granulated potato starch being combined with other dry seasonings (‘747 Translation, Paragraph [0008]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the granulated potato starch mixture that is combined with seasonings and store the potato starch mixture that is combined with seasonings into the seasoning shaker dispenser in order to provide a container to both store and easily dispense the potato starch mixture that is combined with seasonings.
Regarding Claim 8, Chun discloses the shaker container comprising a size (e.g. width) and number of shaker holes (openings 22) being varied based on the flow characteristics of seasoning mixture (‘692, Paragraph [0043]).  Chun discloses the shaker holes (openings 22) having a diameter that varies between about 1 mm and about 4.5 mm (‘692, Paragraph [0044]), which overlaps the claimed maximum width of 2 to 20 mm.  In the case where the claimed width ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Although Chun does not explicitly disclose the shaker container to have 2 to 9 shaker holes, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the number and width of the shaker holes based upon the flow characteristics of seasoning mixture, particle size, desired quantity to be dispensed, and the area of the food item.

Response to Arguments
Examiner notes that the rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1-8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Coszach is not currently being relied upon in the rejections.
It is noted that Claim 1 is rejected to Stasiak et al. under 35 USC 102(a)(2) and Claim 1 is also rejected to Inigaki et al. modified with Huang et al. under 35 USC 103(a) or alternatively to Inagaki et al. modified with Huang et al. and Stasiak et al. under 35 USC 103(a).
Applicant comments on Page 8 of the Remarks that Huang discloses a relationship between a flowability and an angle of difference of powders but does not teach the necessity that the powder flowability must be considered and applicant contends that one of ordinary skill in the art would not be motivated to modify the angle of difference of Inagaki focusing on the powder flowability in terms of Huang.
Examiner argues that Huang teaches that there is a relationship between angle of difference and flowability and that one of ordinary skill in the art would adjust the angle of difference of a food powder based upon the desired flowability.  In response to applicant's argument that Huang does not teach the necessity that the powder flowability must be considered, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, Huang et al. discloses that an angle of difference is the difference between the angle of repose and the collapse angle and that a larger angle of difference indicates a better powder flowability (‘611, Paragraph [0243]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of difference of the powder of Inagaki et al. and adjust the angle of difference of the powder since Huang et al. teaches that the angle of difference affects the powder flowability.  One of ordinary skill in the art would adjust the angle of difference of the powder based upon the desired powder flowability of the powder.  Furthermore, differences in the angle of difference of the potato starch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angle of difference is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Therefore, this argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allen et al. US 2016/0338393 discloses a starch based snack food pellet for manufacturing an expanded snack food wherein the pellet comprises from 70 to 99 wt % starch based on the total weight of the pellet (wherein the starch matrix includes potato starch (‘393, Paragraph [0048]).
Yurgec et al. US 2016/0165943 discloses a composition comprising potato starch in an amount of 50% by weight of a blend (‘943, Paragraph [0012]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792